                 Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 1 of 12 PageID #:1
                                                                                                                                                                5
                                                                                                                           /r ILED
      AO 242 (12/1 1) Perrtion for   a   \\Irir of Habeas Corpus Under 28 U.S.C.       2241
                                                                                                                                     AUG   I 3 201s
                                                                                   S




                                                   Ijxirpo Srarps Drsrrucr Counr                                           CLERK, U.S. DISTRICT COURT
                                                                                              fol the
                                                                    NA,Ifu         LDistrict ol



          1n ? ,;cl aohnton               Petitioner
                                                                                                            1.19-cv-054r'.2
                                                                                                            Judge John J. TharP, Jr
                                                                                                        .   Magistrate Judge M. David Weisman
                                                                                                            PC 10


      litame of varden or authorized person            haing cltstod!- oJpetlttoner)


                                PETITION FOR A \AruT OF HABEAS CORPUS T]NDER 28 U.S.C.
                                                                                                                            $ 2241
                                                                            Personal Information

               (a) Your tull         name:             Aon          0o",     d arh rrSo n
               (b)   Other names you have used:
               Place of confinement:
               (a) Name of institution:
               (b1 Address:


               (c) Youl identification number:
               Are ,vou currentiy being held on orders by:
               ilFederal authorities                       f, State aurhorities                   D     Other - explain:


     1.        Are,vou currentlv:
               D A pretrial detainee (waiting for trial on criminal charges)
               D Serving a sentence (incarceration, parole. probation, etc.) after having
                                                                                          been convicted ofa crime
                 Ifyou are currently serving a sentence, provide:
                          (a) Name           and location of court that sentenced vou:


                          (b) Docket number of criminal                   case:
l*                        (c) Date ofsentencing:
              CBeing held on an immigration charge
              f,,Other     @xptain):




                                                                                                                                             Page 2   of   10
                     Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 2 of 12 PageID #:2




    AO 242   (12,'   1   l)   Petition for   a   \\/rit   of Habeas Corpus Under 28 U.S.C ( 224   1




                                                                          Decision or Action You Are Challenging

                What ale you challeneing in tiiis petition:
                .-flHow your sentence is being carried out, calculated, or credited by prison ol.parole authorities (for.example.
                     revocation or calculation of good time credits)
               tPretrial detention
               t     Immigration detention
               il    Detainer
               I     The validity of your couviction                         01'   sentence as imposed (for example, sentence beyond the statutoly
                 maximum or irnproperly calculated utrder. the sentencing guidelines)
               C Disciplinary proceedings

               fiothe.             @xpranl'.                                            ;)+


                                                                                                                                                                  lcctt
               Provide more information about the decision or action
                                                                     1'ou are challenging:                                             Frr aCfiiftct
               (a) Name and location of the agency' 01. court:


               (b) Docket number, case number, or opinion                                    number:                /(rCFfi 6
               (c) Decision or action you are challenging (or disciplinary proceeclings, specifi, illg ps,r.lttes                          intposed)..




              (d) Date of the decision or action:


                                                                   Your Earlier Challenges of the Decision or Action

7             First appeal
              Did y'ou appeal the decisign. file                           a glie','a:rce.    cr seek an adlninistrarive rcm-,..r.,c
              JYes                                             dNo
              (a) If "Yes," provide:
                       (1) Name of the authority. agency, or coufi:

                                  (2) Date of filing:
                                  (3) Docket number, case nurrber, or opinion number:
                                  (4) Result:
                                  (5) Date of result:
                                  (6) Issues raised:




                                                                                                                                                         Page 3   of   10
          Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 3 of 12 PageID #:3




LO 242 (\2/11) Peririon for   a   \\/rit   of Habeas Corpus Under   2   8 U.   S.   C.   6   2241




          (b) If you answered "No." explain u,hy you did not appeal:
          ot     4.e


8.        Second appeal
         After the firsI appeal. did you fi1e a second appeal to                                    a hieher   authority. asency. or court?
         DYes                      DNo
         (a) If "Yes." prot                ide:
                    (1) Name of the authoriry, agency. ot coufi:

                    (2) Date of filing:
                    (3) Docket number,                  case numbeL,                or opinion number:
                    (4) Result:
                    (5) Date of lesult:
                    (6) Issues raised:




        (b) If you answered "No," explain wiry you did not file                                         a second appeal:




        Third appeal
        After the second appeal. did you file                       a   third appeal to             a   higher authority, agency, or court?
        OYes                                      DNo
        (a) If "Yes." provide:
                   (1) Narne of the authority. agency, or courl:

                   (2)   Date of filing:
                   (3)   Docket number, case number, or opinion number:
                   (4)   Result:
                   (5)   Date of result:
                   (6)   Issues raised:




                                                                                                                                              Page 4   of   10
           Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 4 of 12 PageID #:4




AO242 (12 11) Petirion for   a   Wdr of Habeas Corpus Uucler 28 U.S.C.   S 2241




         (b) If you    answered "No." explain &'hy you did not file a third appeal:




10       Motion under 28 U.S.C. S 2255
         In this petition' are you clalleneing the validify of your conviction or sentence as imposed?
         E    Yes                 JNo
         If "Yes."   answer the followine:
         (a)       Have you already filed a motion under 28 U.S.C.
                                                                                  S   2255 that challenged this convicrion or sentenee?
                   0 Yes                                  ONo
                   If "Yes," provide:
                   (1) Name of court:
                   (2) Case number:
                   (3) Date of filing:
                   (4) Result:
                   (5) Date of resulr:
                   (6) Issues raised:




        (b)        Have you ever filed a motion in a United states courr of Appeals u.aJg u.s.c.
                                                                                                      $               22AGX6GJ,
                   seeking permission to file a second or successive Section 2255 motion to chailenge
                                                                                                                     this conviction or
                   sentence?
                  D Yes                                  fINo
                   If "Yes," provide:
                   (1) Name of court:
                  (2) Case number:
                  (3) Date of filing:
                  (4) Result:
                  (5) Date of result:
                  (6) Issues raised:




                                                                                                                                  Page 5   of l0
           Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 5 of 12 PageID #:5




 AO 242 (12111) Petitron for a Wnr of Habeas Corpus Under 28 U.S.C.
                                                                      I   2241




           (c)       Explain u4ry the rernedy under 2g U.S.C                         2255 is inadequate or. ineffective to challenge
                                                                                 $                                                     your
                     conviction or sentence:




11        Appeals of immigration proceedings
         Does this case concelr immigr.atioir proceedines?
         tYes                          tNo
                    If "Yes." provide:
         (a)        Date you were taken into immigration custody:
         (b)        Date of the r.ernoval or reinstatement order:
         (c)       Did you file an appeal with the Board of Immigration Appeals?
                   C Yes                      DNo
                   If "Yes," provide:
                   (1) Date of filing:
                   (2) Case number:
                   (3) Result:
                   (4) Date of result:
                   (5) Issues raised:




        (d)        Did you appeal the decision to the United States Court of Appeals?
                  0 Yes                              ilNo
                  If "Yes." provide:
                  (1) Narne of court:
                  (2) Date of filing:
                  (3) Case number:


                                                                                                                                              Page 6   of   10
             Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 6 of 12 PageID #:6




  AO 242 (12/11) Pelirion for   a   Uidr of Habeas Corpus Under 28 U. S. C.
                                                                              S 2241


                       (4) Result:
                       (5) Date of result:
                       (6) Issues raised:




 t2.       Other appeals
           other than the appeals you listed above. have you fiied any othel'petition, application.
                                                                                                    or motion about the issues
           raised in this petition?
           ilYes                              /*"
           If "Yes." provide:
           (a) Kind of petition, motion. or application:
           (b) Name of the authority. agency, or couft:

           (c) Date of filing:
           (d) Docket number. case number. or opinion number:
           (e) Result:
          (0 Date of result:
          (e) Issues raised:




                                                     Grounds for Your Challenge in This petition
13.       State evety ground (reason) that supports your claim that you are being
                                                                                     held in violation of the constitution,
          lau's. or tleaties of the united States. Attach additional pages if you have
                                                                                       more than four grounds. State the
          facts supporting each ground.


       GROUND ONE:




                                                                                                                       Page 7   of   10
           Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 7 of 12 PageID #:7




AO 242.(12111) Petition for   a   Writ of Habeas Corpus Under 28 U.S.C.      5   l24i

          (a) Supporting facts            13e bne.f. Do not   cite   cases   or latr.1'.

                                                         f:                                                           ttSf




       GROTND T\4/O:




               Suppoting facts            @e brtef. Do nol ctte cases or lay,.)',




         (b) Did you present GrouTd Two in all appeals that were available to you?
         cYes                                /xo
     GROUI\rID THREE:




                                                                                                                                          4ctuJcr
         (a)   Su      rling facts        @e brief. Do not cite cases or latt'.)',




          (b) Did you present Ground Tirree in all appeals                              that were available to you?
         CYes                                /No

                                                                                                                       Page 8   of   10
             Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 8 of 12 PageID #:8




AO 242 (12i 11) Petition for   a   Writ of Habeas Corpus Under   28 U.S C. S 224'l



        GIoUNDFoUR: Oroltr rtvak;rtl /cfir;ancr,s {Z,rt ts Uc;d Abnit+O u
         $;ndtn, o{ N*rM               nf taraatty in<nf*rtlnai nn {.xqztr
           af hort
           (a) Supporling facts            @e   brief. Do not cite   cases   or lat.)'.




          (b) Did you          present Ground Four in all appeals that *,ere available to you?
          ilYes                               flNo

t4.       Ifthere    are any grounds that you did not present in al1 appeals that u,ere available to you, explain u,hy you did
          not: D+lcctf in rhc friql ;,t"luL b,af naf i;*;rrl f0 farlvra fo *1ttt


          /cr;*;aur'r                '3a   ?laarh cnndrr,ano"l [ZoitatC
                                                                          Request for Relief

      State exactly u,hat you q,ant the court to do:




                                                                                                                         Page 9   of   10
    Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 9 of 12 PageID #:9




^
    ,,G   r rrnol" F''t"
                                                                 'knrnn
    TmPoiition      of   cartd-:t;ana[ f?clcafu, a*l'tuwtgc               a5 Parolct i3

    ttlteortitifu+ional iq5ohr fhat   forrl, i5 (cscrvol drdvl;vcl7
. $. Lonvi,tol olr{rndo,tfs t\v5 i5 a ce4ttnrrrl fo'- 4{

,.?ufishmoaf, Es(ccroll'1 ,a !1hr o{ tlnc fu" fhar arty v;al<tanr af
, fo*b v;ll rusufu ,rr thc qrrcSf ,f flr+;ridn4r o'd' con{'ntwutf tYt
.;a;l rhtn e,,bse\uotttly fran;k*l to 6lX,rr l4rqfrl rtc"kh C'artr
..tilithoort r,c$arl ta P*;fic1lcr'S ftcgcaf Don\rovf ttcgs ar |tutco{*i'o{
 .,1.l lS vrtcaiS+ifuf ianal i nlottriar'r e{ Porolt,
                                                      tl;alatu5 7ha ytatu rc

 .,A( 0, " full acqai*al" ond i4 yvrfi i i e "Alilrnafivc Sentcacirl"


    ,,f\O     iJ5vt, i S ylar AP{raloblc irt      fllrrtart l.uc tt   acXu;+*al lZ-1,"7



    .,G ro.nl. 5t'x
    ,,fcritioncr'f /rc- f raotls ,,,3htS Vcrt V;OlafuC vhctt tk" vtu I cnurr
    ,.J,d rtor Krlt, atrt'r\e i55uc a( co^^irmtttf ;'n tht fhwY /"Y
              f rnu;rrr/ b'1 )0,"t b'3 rq,,V na lcss +hon tva-hw,/r"J ,*/"
    ,,ltnr r a5
    .5€.vu*l d.a!5, Ar1 dtl"y( yltrtburtl fu ft,fitiarttr tnlas cgusgl L7 th'
     E\,n 1lltrltal lt"alrh eeyt1/\3 abwvvqion Ql ?etiWn4l; r;3lr'r1'
    . kq-r" q,t tqdc?ttrlarrt lnalutafoT 4'*amiil"h'^ as Vtll es t\t €ly"
    .,,Acrltql   HrrlrL-, Cc41er's   s!4c-oastiruriaaal 4ol,ry   a{ *r*^^lnrl;r1 1-Vctl
                                                                                 'rejo'Jl'95
    ..au\v:ttc, bt f/ta5ort af rntsrntrl bu invaluntarilT c,ar'truittcd
    ..a{ fucS"nt rtat, o{ *,n,rl ar Trt7crtf do,ryzftvinerJ, TL'tt< Uncaqst-futioaal
    ,,'l6lt"ya\l fnaq:cc rcS-lttl irt fraudult,rf 1-tgf;rnarrl b{ €lyn llonta( Nce/rl.
    ..Cutc/ ?Cy"hi+tr;Sr Tahs""q /'loho*rnd that i27.1;sisrltrdaS satciolal or/
      nrilool irit/alrtrrtqfl Cyrl'/yttfmortf drg{;r, rhc{acf Pe*iti"otvr! ?trlr"ol {"/cS
    . Shrrr,t ztro t vt,lcqe( gl 1r,o;rlul,11. ?o*tiortt/ VoS comk'lr/ tO pM'tt
     .,WO &valva'rioai Ia rcbuf rh<, f.or/okr,+              ftit; t"tufi{
              Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 10 of 12 PageID #:10




                                    tsllellqtufowttJsa,-uwlLorLo.-tsetdy&tu-*tLe-f<u"L!eL-
                                  heA{leJtatt-DrIudtc&'tttsratcv*!4-b*v"-
                ,*J h, * n to r rn,*iMe! Asdk jrheltb-br*ol u*@bu
        ---   lbqrL E &*L fud w- aLdw+ruceu ck*L aad -4aoLeJ< aas
              !:o r-q-'u{o           rrontc)    tn -*\p--itttua!--af-7r*Wet   -
    -                                                                                               ----'_-!



               ,Grrornrl, S"tcnt                                                                ____l          I



                fut*uq*ytilht rr-4.ol Eror-csri-o- ttss-Vn lnrrd -/ss-tu- d1*-
                nsaaL@Lr-ktuAi-utsCIadZreetlertilorr-dff*"iltInte-*-_-=-
                ''il-                                rtl)' w*oit-rr-ao t* ard-t !4Lfu !
                                       \!
                        !'"   t   u L:*- lo-aa-it wrqt --qnL:ti
                  tJ q yiu!-ariu' - s 0 olniraztt - truLm-a nt-$tuu F " vu lx tru- u            *
                        pnu-               iL      c
                                                       ,^nrr.'-+,
                                                     d,$,  uhlu teilt t oa rfry eld.        -
                 fAiU          "
                                 od-ualrrt    wlat
    *          ., iaud " at s!1-c-BaajtaaL-Ik -Lt {--,r-Lt t*tlu"rel@rtrt}nt t
-
        -----f kur-o[rr:Lt{wqLil,tt-krl-ttA4tntall1oct4&tff*ieauilet-
               ,*Loau1*ul-raAgoruttJlqlL-L-u,leLs,trlefi \-rulrnUl*koc
          --bogt-rtt\                           ?syoL,ot;c   iut trlbfuL utt)rdrntL fLot-
               ,;               frtreLan l-fuae h-eL lLd*/ :"t trlut-te-;da ery
                    vocl Airauitonl
                                              s-a-*h -c-ilt-cant{it t aaa/- Lo-*4
      -*5aatt-fuUz,*rr*L"r-uotLwd-
      )rtl" Z*Lrt"ra-,fuA-          Laur Jr/Xultuiars!4 qse{-r-tl iU-
                              I
- - -- Jtile4 gtit u-i a a-u- L  *su**yu\;a\t u")ruL- ta- s d 3/ tkz- &.- - - -


              *ttna*tr-Sloyl4Leut-stek"teaf -fuxta"nL4*ruiaefkttv
              J?&llott                      troclff.




                                                                                                         --J
Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 11 of 12 PageID #:11




                                                                              l




    lr,   le


  zft tl,$,cr, ?)rso/*f*au*r:ayrab/5              t,La, . - .- --
                                                <Lt,,   fl&a,atta f
  f-qiAlrlia-t-bc-iufratbfr-gla.:" o{ rheU"rurl ;ates----                     ]




                     !'fi,-SL
          Case: 1:19-cv-05442 Document #: 1 Filed: 08/13/19 Page 12 of 12 PageID #:12




AO 242 (12/11,) Petition for   a   trrrit ofHabeas Corpus Under 28 U S.C.   S   2241


                                                          Declaration Under Penalty Of Perjury

           If you are inca:'cerated, on what date did you place this petition in the prison mail system:



I deciare under penalty of periury that I am the petitioner', I have read this petition or had it read to me. and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution fol perjury.




Da,e:        Yf-fr",q                                                                                       Si gnatLo'e of P etiti   oner




                                                                                       Sigzano'e   o-f   Attornq' or other afihorizedperson, tf ar4,




                                                                                                                                                       Page 10   of   10
